DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: “minimise” should read “minimize”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3, 7-8, 15-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohata (US 20110290286 A1).

Regarding claim 1, Ohata teaches a drive circuitry (207) configured to generate a drive waveform for the transducer (101a-101d, 203). (Paragraphs 2, 8, Figs.9-10)


Ohata also teaches a current monitor circuitry (107) for monitoring a current through the transducer. (Paragraphs 5,18, 56, Fig.9, Fig.2)

Ohata also teaches a system identification circuitry (10) configured to determine a characteristic of the transducer based on a first signal indicative of a drive voltage for the transducer and a second signal indicative of the current through the transducer. (Paragraphs 8, 18-19, 51-52, 56, Fig.2)

Ohata also teaches wherein the circuitry is operative to adjust the drive waveform based on the determined characteristic of the transducer. (Paragraph 8, Fig.10)

Regarding claim 22, the claims disclose substantially the same limitations, as claim 1. All limitations as recited have been analyzed and rejected with respect to claim 22, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 22 is rejected for the same rational over the prior art cited in claim 1.  

Regarding claim 3, Ohata teaches wherein the characteristic comprises an impedance (11) and/or a transfer function of the transducer. (Paragraph 56, Claim 1)

Regarding claim 7, Ohata teaches wherein the transducer comprises a piezoelectric transducer. (Paragraphs 59, 70)

Regarding claim 8, Ohata teaches wherein the transducer (2) comprises an ultrasonic 5parking sensor. (Paragraphs 2, 5-8, Fig.9)

Regarding claim 15, Ohata teaches the control circuitry configured to detect damage to the transducer based on the determined impedance of the transducer. (Paragraphs 52-53)

Regarding claim 16, Ohata teaches wherein the control circuitry is configured to compare the determined impedance of the transducer to a predefined impedance value and to output a signal indicative of detection of damage if the determined impedance of the transducer differs from the predefined impedance value. (Paragraphs 56-57, 64-68, Claim 1)

Regarding claim 17, Ohata teaches wherein the control circuitry is configured to output a first signal if a difference between the determined impedance of the transducer and the predefined impedance value is less than a threshold, and to output a second signal if the difference between the determined impedance of the transducer and the predefined impedance value is greater than a threshold. (Paragraphs 56-57, 64-68, Claim 1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5-6, 9-12, 14, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Wilson (US 5113116 A).

Regarding claim 2, Ohata doesn’t explicitly teach wherein the circuitry further comprises receive filter circuitry tuned to the drive waveform, and wherein the circuitry is operative to adjust a 15characteristic of the receive filter circuitry based on the determined characteristic of the transducer.

Wilson teaches wherein the circuitry further comprises receive filter circuitry (15) tuned to the drive waveform, and wherein the circuitry is operative to adjust a 15characteristic of the receive filter circuitry based on the determined characteristic of the transducer. (Col.5, lines 25-36, Col.8, lines 10-29, Fig.1)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the circuitry further comprises receive filter circuitry tuned to the drive waveform, and wherein the circuitry is operative to adjust a 15characteristic of the receive filter circuitry based on the determined characteristic of the transducer in order to allow the circuit to lock to the exact resonance frequency of the transducer. 

Regarding claim 5, Ohata doesn’t explicitly teach wherein the system identification circuitry comprises adaptive filter circuitry.

Wilson teaches wherein the system identification circuitry comprises adaptive filter circuitry (15). (Col.5, lines 25-36, Col.8, lines 10-29, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the system identification circuitry comprises adaptive filter circuitry in order to allow the circuit to lock to the exact resonance frequency of the transducer.

Regarding claim 6, Ohata doesn’t explicitly teach wherein the receive filter circuitry comprises matched filter circuitry.

Wilson teaches wherein the receive filter circuitry (15) comprises matched filter circuitry. (Col.8, lines 10-29)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the receive filter circuitry comprises matched filter circuitry in order to allow the circuit to lock to the exact resonance frequency of the transducer.

Regarding claim 9, Ohata doesn’t explicitly teach wherein the circuitry is operative to adapt a frequency content of the drive waveform to correspond to a resonant frequency of the transducer.

Wilson teaches wherein the circuitry is operative to adapt a frequency content of the drive waveform to correspond to a resonant frequency of the transducer. (Col.5, lines 25-36, Col.8, lines 10-29, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the circuitry is operative to adapt a frequency content of the drive waveform to correspond to a resonant frequency of the transducer in order to allow the circuit to lock to the exact resonance frequency of the transducer.

Regarding claim 10, Ohata doesn’t explicitly teach wherein the characteristic comprises a transfer function of the transducer, and wherein the drive circuitry comprises signal generator circuitry operative to generate a signal and adaptive filter circuitry operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to adapt a 15transfer function of the adaptive filter circuitry such that the frequency content of the drive waveform corresponds to the transfer function of the transducer.

Wilson teaches wherein the characteristic comprises a transfer function (4) of the transducer, and wherein the drive circuitry comprises signal generator circuitry (29) operative to generate a signal and adaptive filter circuitry (15) operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to adapt a 15transfer function of the adaptive filter circuitry such that the frequency content of the drive waveform corresponds to the transfer function of the transducer. (Col.9, lines 51-57, Col.8, lines 10-29, Col.5, lines 3-36, Col.6, lines 23-35, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the characteristic comprises a transfer function of the transducer, and wherein the drive circuitry comprises signal generator circuitry operative to generate a signal and adaptive filter circuitry operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to adapt a 15transfer function of the adaptive filter circuitry such that the frequency content of the drive waveform corresponds to the transfer function of the transducer in order for driving the transducer to the desired power level.

Regarding claim 11, Ohata doesn’t explicitly teach wherein the circuitry further comprises receive filter circuitry, and wherein the circuitry is operative to adapt a transfer function of the receive 20filter circuitry to correspond to the frequency content of the drive waveform.

Wilson teaches wherein the circuitry further comprises receive filter circuitry (15), and wherein the circuitry is operative to adapt a transfer function of the receive 20filter circuitry to correspond to the frequency content of the drive waveform. (Col.8, lines 10-29, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the circuitry further comprises receive filter circuitry, and wherein the circuitry is operative to adapt a transfer function of the receive 20filter circuitry to correspond to the frequency content of the drive waveform in order to allow the circuit to lock to the exact resonance frequency of the transducer.

Regarding claim 12, Ohata doesn’t explicitly teach wherein the drive circuitry comprises signal generator circuitry operative to generate a signal and adaptive filter circuitry operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to 25adapt a transfer function of the adaptive filter circuitry to minimise a transient response of the transducer to the drive waveform.

Wilson teaches wherein the drive circuitry comprises signal generator circuitry (29) operative to generate a signal and adaptive filter circuitry (15) operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to 25adapt a transfer function of the adaptive filter circuitry to minimise a transient response of the transducer to the drive waveform. (Col.9, lines 51-57, Col.8, lines 10-29, Col.5, lines 3-36, Col.6, lines 23-35, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the drive circuitry comprises signal generator circuitry operative to generate a signal and adaptive filter circuitry operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to 25adapt a transfer function of the adaptive filter circuitry to minimise a transient response of the transducer to the drive waveform in order to allow the circuit to lock to the exact resonance frequency of the transducer.

Regarding claim 14, Ohata doesn’t explicitly teach wherein the drive circuitry comprises signal generator circuitry operative to generate a signal and adaptive filter circuitry operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to adapt a transfer function of the adaptive filter so as to apply an inverse of the transfer 5function of the transducer to the signal to generate the drive waveform.

Wilson teaches wherein the drive circuitry comprises signal generator circuitry (sweep generator 29) operative to generate a signal and adaptive filter circuitry (the lowpass filter 15) operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to adapt a transfer function of the adaptive filter so as to apply an inverse (inverting input 15-2) of the transfer 5function of the transducer to the signal to generate the drive waveform. (Col.8, lines 10-29, Col.11, lines 37-43, Claim 15, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the drive circuitry comprises signal generator circuitry operative to generate a signal and adaptive filter circuitry operative to filter the signal to generate the drive waveform, wherein the circuitry is configured to adapt a transfer function of the adaptive filter so as to apply an inverse of the transfer 5function of the transducer to the signal to generate the drive waveform in order to sweep with constantly increasing frequency.

Regarding claim 18, Ohata doesn’t explicitly teach wherein the current monitor circuitry comprises a resistor and/or a reactive element.

Wilson teaches wherein the current monitor circuitry comprises a resistor (7, 15-3, 15-4) and/or a reactive element. (Col.5, lines 3-36, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the current monitor circuitry comprises a resistor and/or a reactive element in order to ensure loop stability.

Regarding claim 19, Ohata doesn’t explicitly teach wherein the reactive element comprises one or 25more of a capacitor and an inductor.

Wilson teaches wherein the reactive element comprises one or 25more of a capacitor (15-5) and an inductor (6). (Col.5, lines 32-36, Col.5, lines 3-8, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the reactive element comprises one or 25more of a capacitor and an inductor in order to ensure loop stability.

Regarding claim 20, Ohata doesn’t explicitly teach wherein the drive waveform comprises a chirp or a series of chirps or a pulse or a series of pulses.

Wilson teaches wherein the drive waveform comprises a chirp or a series of chirps or a pulse or a series of pulses. (Col.4, lines 6-1, Col.9, lines 29-36)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the drive waveform comprises a chirp or a series of chirps or a pulse or a series of pulses in order to greatly reduce the minimum power level required to sustain atomization.

Regarding claim 21, Ohata teaches a drive circuitry (207) configured to generate a drive waveform for the transducer (101a-101d, 203). (Paragraphs 2, 8, Figs.9-10)

Ohata also teaches a current monitor circuitry (107) for monitoring a current through the transducer. (Paragraphs 5,18, 56, Fig.9, Fig.2)

Ohata also teaches a system identification circuitry (10) configured to determine a characteristic of the transducer based on a first signal indicative of a drive voltage for the transducer and a second signal indicative of the current through the transducer. (Paragraphs 8, 18-19, 51-52, 56, Fig.2)

Ohata also teaches wherein the circuitry is operative to adjust the drive waveform based on the determined characteristic of the transducer. (Paragraph 8, Fig.10)

Ohata does not explicitly teach an integrated circuit.

Wilson teaches an integrated circuit. (Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate an integrated circuit in order to drive the ultrasonic transducer.

Regarding claim 24, Ohata teaches an adaptive drive circuitry (207) for driving a transducer (101a-101d, 203). (Paragraphs 2, 8, Figs.9-10)

Ohata doesn’t explicitly teach an adaptive receive filter circuitry and 5system identification circuitry operative to determine a transfer function of the transducer and to control the adaptive drive circuitry and the adaptive filter circuitry based on the determined transfer function.

Wilson teaches teach an adaptive receive filter circuitry (15) and 5system identification circuitry operative to determine a transfer function (4) of the transducer and to control the adaptive drive circuitry and the adaptive filter circuitry based on the determined transfer function. (Col.9, lines 51-57, Col.8, lines 10-29, Col.5, lines 3-36, Col.6, lines 23-35, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate an adaptive receive filter circuitry and 5system identification circuitry operative to determine a transfer function of the transducer and to control the adaptive drive circuitry and the adaptive filter circuitry based on the determined transfer function in order for driving the transducer to the desired power level.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Masuda (US 20160377714 A1).

Regarding claim 4, Ohata doesn’t explicitly teach wherein the system identification circuitry is configured determine a characteristic of the transducer by performing one or more of: a least square algorithm; a recursive least squares algorithm; 25a least mean squares algorithm; and a steepest descent algorithm.

Masuda teaches wherein the system identification circuitry is configured determine a characteristic of the transducer by performing one or more of: a least square algorithm; a recursive least squares algorithm; 25a least mean squares algorithm; and a steepest descent algorithm. (Paragraphs 4-5, 83-84)

Claim(s) 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata in view of Breed (US 6279946 B1, all citations provided from machine translation attached).

Regarding claim 13, Ohata doesn’t explicitly teach wherein the circuitry is further configured to provide a braking waveform, wherein the circuitry is configured to adjust the braking waveform 30based on the determined characteristic of the transducer

Breed teaches wherein the circuitry is further configured to provide a braking waveform, wherein the circuitry is configured to adjust the braking waveform 30based on the determined characteristic of the transducer. (Equivalent Abstract)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate wherein the circuitry is further configured to provide a braking waveform, wherein the circuitry is configured to adjust the braking waveform 30based on the determined characteristic of the transducer in order to reduce ringing. 

Regarding claim 23, Ohata teaches the limitations of claim 22 as written (See paragraphs 6-7 above) but doesn’t explicitly teach a vehicle.
Breed teaches a vehicle. (Abstract)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ohata to incorporate a vehicle in order to detect objects.  

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645